Citation Nr: 0637788	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  99-03 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for major depressive 
disorder, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1969 to March 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In May 1999, the veteran appeared at the Detroit RO and 
testified before a Hearing Officer.  In July 2000, the 
veteran appeared at the Detroit RO and testified at a Travel 
Board hearing conducted by the undersigned Veterans Law 
Judge.  A transcript of each hearing is of record.

The Board remanded this case in February 2005 for due process 
concerns, and the case has been returned for further 
appellate review.  

In a January 2005 Informal Hearing Presentation, the 
veteran's representative raised the issue of entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  Also raised were the issues of entitlement to 
service connection for cardiomyopathy, hypertension, and 
migraine headaches as secondary to the service-connected 
major depressive disorder.  These issues are referred to the 
RO for further development. 


FINDING OF FACT

Manifestations of the veteran's major depressive disorder 
include depression, anxiety, blunted affect, some impairment 
of thought processes, lack of interest in activities, and 
difficulty in establishing and maintaining effective work and 
social relationships.




CONCLUSION OF LAW

The criteria for an increased evaluation for major depressive 
disorder, currently evaluated as 50 percent disabling, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in March 
2003 and March 2005.  These letters advised the veteran of 
the information necessary to substantiate his claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In addition, the March 2005 letter 
expressly told the veteran to provide any relevant evidence 
in his possession, and the March 2003 letter implicitly told 
him to do so.  See 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  An 
April 2006 rating decision notification letter notified the 
veteran of the information and evidence necessary to 
establish a disability rating and an effective date from 
which payment shall begin.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also notes that VCAA notice was not provided before 
the initial unfavorable agency of original jurisdiction 
decision on the veteran's claim for VA benefits.  However, 
that was legally impossible in the circumstances of this 
case, where the claim was initially adjudicated in September 
1998.  The appellant was subsequently provided with content-
complying notice and proper VA process, as discussed above.  
The information and evidence received after the initial 
adjudication was afforded proper subsequent VA process, as 
was evidence received after the issuance of the development 
letters.  Furthermore, because the appellant was provided a 
meaningful opportunity to participate effectively in the 
processing of his claim, any defect with respect to the 
timing of the notice is nonprejudicial. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including VA Medical Center records, private medical 
records, and VA examination reports from March 1998, February 
2001, and August 2005.  

The veteran contends the most recent VA examination was 
inadequate because the examination report does not comply 
with the Board's February 2005 remand instruction requiring 
the examiner to discuss the specific rating schedule criteria 
in the examination report.  However, the Board finds that 
this examination complies with the remand instruction in that 
it offers a detailed discussion of the veteran's 
employability, his reported symptoms, the mental status 
examination, and the assigned GAF score in terms of the 
relevant rating criteria.  Therefore, the Board finds that 
the remand directives have been substantially complied with, 
and, accordingly, a new examination is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has also requested another VA examination on the 
grounds that his condition has continued to worsen in the 
year since his last VA examination.  There is, however, no 
competent evidence suggesting the veteran's disability has 
worsened in the past year.  The veteran has not described how 
a single symptom has worsened since August 2005, nor has he 
notified VA of any existing medical evidence that is not in 
the claims file.  The duty to assist does not require a 
remand for re-examination solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995); 
Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); Snuffer v. 
Gober, 10 Vet. App. 400 (1997).  The Board therefore 
concludes there is sufficient evidence to fairly rate the 
service-connected disability and finds that VA has satisfied 
the duty to assist in obtaining evidence.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2006).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  When an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology, are closely 
analogous.  See 38 C.F.R. § 4.20 (2006).  

To evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  While the regulations require 
review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The applicable criteria for evaluating major depressive 
disorder is contained in 38 C.F.R. § 4.130, Diagnostic Code 
9434.  A 10 percent rating is assigned for occupational and 
social impairment due to mild or transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by medication.  Id.

Assignment of a 30 percent evaluation is warranted for major 
depressive disorder manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation, due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
weekly or less often panic attacks; chronic sleep impairment; 
and mild memory loss, such as forgetting names, directions, 
recent events.  Id.

The veteran is currently assigned a 50 percent disability 
rating for his major depressive disorder.  A 50 percent 
evaluation is warranted where there is objective evidence 
demonstrating occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory, for example retention of only 
highly learned material, forgetting to complete tasks; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; and 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  Under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV), GAF scores ranging between 61 to 70 reflect 
some mild symptoms, for example depressed mood and mild 
insomnia; or some difficulty in social, occupational, or 
school functioning, for example occasional truancy, or theft 
within the household; but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  A GAF 
score of 51 to 60 represents moderate symptoms, with moderate 
difficulty in social and occupational functioning.  A GAF 
score of 41 to 50 signifies serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
unable to keep a job.  A GAF score of 31 to 40 signifies some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, for example where a 
depressed man avoids friends, neglects family, and is not 
able to work.

A review of the competent evidence of record indicates that a 
rating in excess of 50 percent is not warranted for the 
veteran's major depressive disorder.  According to the March 
1998 VA examination report, the veteran was oriented, could 
recall three of three words after several minutes and could 
multiply six times seven.  His personal hygiene appeared 
normal, and his attire was neat, fashionable, and appropriate 
in nature.  He was alert, but he was somewhat withdrawn, as 
if sleepy.  He spoke in an unusually complex manner, but no 
other speech abnormalities were noted.  This examination 
report notes the veteran's violent tendencies, but it does 
not mention a suicidal or homicidal plan or intent.  

According to the February 2001 VA examination report, the 
veteran was neatly and casually attired, and his ability to 
maintain personal hygiene and basic activities of daily 
living appeared to be good.  The veteran was normally 
oriented to person, place, and time, and he could recall two 
of three words after several minutes.  The rate and flow of 
the veteran's speech seemed normal and in line with his 
interpersonal activity.  He was observed to be somewhat 
distracted, but there appeared to be no alteration of 
consciousness.  He reported experiencing depression and 
anxiety that occurred sporadically throughout the course of 
the day and night.  He described anxiety attacks in which he 
found himself short of breath, but did not report panic 
attacks.  He reported having periods of confusion.  He had 
not experienced delusions or hallucinations, nor did he have 
obsessive or ritualistic behavior.  The veteran reported 
having problems at work because of his temper.  He also 
admitted to impaired impulse control, and indicated some 
impairment of thought processes in the area of 
amnestic/dissociative occurrences of a mild nature.  While 
the veteran reported having contemplated suicide, the 
examiner noted that the veteran has not engaged in suicidal 
or homicidal behavior.  

Private medical records reflect that the veteran was 
evaluated by a neurologist in March 2004 after having 
experienced a very labile mood for two to three weeks.  
During this evaluation, he described crying spells.  A May 
2004 doctor's letter notes a longstanding history of bipolar 
variant, currently in the severe depressed phase.  However, 
only poor sleep and mood swings are cited as symptoms 
indicating the severity of the veteran's disability.  As 
noted above, these symptoms are of the type contemplated by 
ratings of less than 70 percent.  

The August 2005 VA examination report noted that the 
veteran's affect was depressed and blunted and his speech was 
somewhat slowed.  The examiner did not note unusual 
appearance or lack of hygiene.  The examiner found no formal 
thought disorder.  The veteran showed good insight, cognition 
was intact, and there were no hallucinations or delusions.  
He reported having a chronically depressed mood, as well as 
feeling guilty and ruminating over past events.  He reported 
some manic-like symptoms when he was drinking or doing drugs 
but denied similar symptoms when he was sober.  The degree of 
depression and anxiety described by the evidence of record 
more closely resembled that contemplated by the 30 or the 50 
percent rating, rather than the near continuous panic or 
depression affecting the ability to function independently 
described under the 70 percent rating.  

The August 2005 examination report reflects the veteran's 
complaints of poor sleep, a decreased appetite with a 10-
pound weight loss, and a lack of interest in any activities 
or hobbies.  He reported enjoying very little and not 
understanding how others could seem to laugh and enjoy life.  
He also stated he did not see much of a future for himself.  
While the veteran did report passive thoughts of dying, the 
examiner observed no suicidal plan or intent.  His GAF score 
of 55, reflecting moderate psychosocial dysfunction due to 
depression, is consistent with the symptoms described by the 
examination report, as well as with the diagnosis of major 
depressive disorder, recurrent, without psychotic features.  

The evidence of record reflects a difficulty, but not an 
inability, to establish and maintain effective relationships.  
The veteran's first marriage lasted 25 years, and he 
remarried in 1999.  He reported having very limited social 
interactions outside of work.  The veteran reported missing 
approximately 2.5 months of work in the last year due to 
anxiety, depression, insomnia, and pain.  He stated that he 
was able to concentrate okay at work, but that he was not 
functioning well.  However, the veteran has held the same 
job, assisting veterans trying to find employment, for over 
10 years.  

Applying the criteria for rating major depressive disorder to 
the facts of the case, the medical evidence shows a 
constellation of symptomatology which more closely 
approximates the criteria contemplated for a 50 percent 
rating.  38 C.F.R. § 4.7.  This evidence does not indicate 
symptomatology consistent with a 70 percent evaluation, such 
as obsessional rituals which interfere with routine 
activities, near continuous panic or depression affecting the 
ability to function independently, neglect of personal 
appearance and hygiene, impaired impulse control, and spatial 
disorientation.  Accordingly, the assignment of an evaluation 
of 50 percent is warranted.

The evidence in this case fails to show that the veteran's 
major depressive disorder has caused marked interference with 
his employment or has required frequent periods of 
hospitalization, rendering impractical the use of the regular 
schedular standards.  Therefore, in the absence of evidence 
of an exceptional disability picture, referral for 
consideration of an extraschedular evaluation is not 
warranted.  See 38 C.F.R. § 3.321(2006).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

Entitlement to an increased evaluation for major depressive 
disorder, currently evaluated as 50 percent disabling, is 
denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


